In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00092-CR




               IN RE: MILTON GRIGGS




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                        MEMORANDUM OPINION
        Milton Griggs is currently serving a 300-day sentence for failure to identify while being a

fugitive from justice. Unfortunately, Griggs’ wife recently passed away. In order to attend his wife’s

funeral, Griggs asked for an emergency furlough from confinement in the Hunt County Jail. Randy

Meeks, sheriff of Hunt County, granted Griggs’ request. A condition of the furlough requires that

Griggs be accompanied by a law enforcement officer at all times. Now, Griggs has filed a document

with this Court asking us to order Meeks to secure his temporary release from custody so he can attend

his wife’s funeral services without having to bear the “embarrassment” of being shadowed by a law

enforcement officer. We interpret Griggs’ document as a petition for a writ of mandamus, and we

dismiss the petition for want of jurisdiction.

        Texas courts of appeals have been granted limited original jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221 (West 2004). This Court lacks jurisdiction to grant a petition for writ of

mandamus against the Hunt County Sheriff unless the issuance of a writ of mandamus against him

is necessary to enforce our jurisdiction. See Silva v. Klevenhagen, 833 S.W.2d 746, 747 (Tex.

App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam). No such allegation has been

made in this case.

        Accordingly, we dismiss the petition for want of jurisdiction.



                                                 Bailey C. Moseley
                                                 Justice

Date Submitted:         June 2, 2015
Date Decided:           June 3, 2015


Do Not Publish
                                                   2